                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES - GENERAL

Case No.     CV 13-1401-DMG (SSx)                                      Date     October 4, 2019

Title Norman Manookian v. Republic of Turkey, et al.


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              Kane Tien                                                 Not Reported
             Deputy Clerk                                               Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
             Not Present                                                 Not Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE THIS ACTION SHOULD
             NOT BE DISMISSED FOR LACK OF PROSECUTION

        On September 9, 2019, the Court ordered Plaintiff to file a status report by September 24,
2019. [Doc. # 24.] To date, a status report has not been filed. Accordingly, Plaintiffs are
ORDERED TO SHOW CAUSE in writing within ten court days from the date of this Order why
this action should not be dismissed for lack of prosecution (“OSC”). This OSC may be
discharged upon the timely filing of a status report or a stipulation of dismissal. Failure to timely
comply with this OSC shall result in the dismissal of this action for lack of prosecution.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES - GENERAL                    Initials of Deputy Clerk KT
